Citation Nr: 1808293	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  10-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression, adjustment disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1964 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which denied service connection for PTSD.  The Veteran disagreed with the decision to deny service connection.  See May 2010 notice of disagreement.

Procedurally, this case was before the Board in February 2014.  In that Board decision, the Board granted the claim of entitlement to service connection for PTSD and remanded the expanded issue of entitlement to service connection for acquired psychiatric disorder other than PTSD, to include depression, adjustment disorder and major depressive disorder as well as entitlement to compensation under the provisions of 38 U.S.C. § 1151 (2012) for residuals of an abdominal aortic aneurysm (AAA) repair performed in November 2005 at the New York Harbor VA Medical Center (VAMC), to include abdominal deformity, chronic pain, atrophy of the left testicle and sexual dysfunction.  In April 2016, the Board remanded the appeal once again for further development.  Thereafter, in July 2017, the Board denied the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151 (2012) for residuals of an abdominal aortic aneurysm (AAA) repair performed in November 2005 at the New York Harbor VA Medical Center (VAMC), to include abdominal deformity, chronic pain, atrophy of the left testicle and sexual dysfunction and remanded the present claim for entitlement to service connection for an acquired psychiatric disorder for additional development.  The claim is now back before the Board for further appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review of this claim.  Notably, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand. Stegall v. West, 11 Vet. App. 268 (1998).  Regretfully, another remand is necessary to comply with the July 2017 Board remand directives.

In this case, the Board remanded this matter for further development in July 2017.  Specifically, the Board directed the RO to obtain an adequate medical opinion as to whether each of the Veteran's currently diagnosed psychiatric disorders (depression, major depressive disorder and adjustment disorder) were at least as likely as not related to active service.  Further, the medical opinion was to address whether each of those currently diagnosed psychiatric disorders had been caused or permanently aggravated by the Veteran's service-connected PTSD.

In compliance with the remand directives, a medical addendum opinion was obtained in July 2017; however, this opinion is unfortunately not adequate for several reasons.  

Specifically, the examiner found the Veteran's adjustment disorder with depressed mood is less likely than not due to his active duty traumas and instead, specifically relates to pain from his 2005 AAA surgery.  Additionally, the examiner found the Veteran's adjustment disorder with depressed mood was less likely than not caused by or permanently aggravated by his service-connected PTSD.  However, the examiner did not provide any supportive rationale for either conclusory opinion provided.

Additionally, while the examiner addressed "depressed mood" in conjunction with adjustment disorder in the opinion provided, the examiner did specifically comment on the etiology of the Veteran's diagnosed depression and major depressive disorder and whether his service-connected PTSD caused or aggravated either of those conditions, as requested by the Board's directive.

In light of the fact that the examiner's addendum opinion does not address each of the Veteran's individually diagnosed depression and major depressive disorder, coupled with the lack of supportive rationale for the opinions that were provided, the Board finds a remand is warranted.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA or private treatment records which are not already associated with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, arrange for an opinion from a VA psychiatrist or psychologist regarding the etiology of the Veteran's currently diagnosed acquired psychiatric disorders, to include depression, major depressive disorder and adjustment disorder.  If the VA psychiatrist or psychologist determines that an examination is necessary to provide the medical opinions, then the Veteran should be scheduled for a VA psychiatric examination.  The claims file (to include this remand) must be provided to the psychiatrist or psychologist for review.  The psychiatrist or psychologist is asked to answer the following:

	a.  For each of the Veteran's currently diagnosed psychiatric disorders (depression, major depressive disorder, and adjustment disorder), state whether it is at least as likely as not (a probability of 50 percent or greater) that each individual disorder began in or is related to active service.

	b.  For each of the Veteran's currently diagnosed psychiatric disorders (depression, major depressive disorder, and adjustment disorder), state whether it is at least as likely as not (a probability of 50 percent or greater) that the individual disorder was either (i) caused or (ii) aggravated by the Veteran's service-connected PTSD.

A complete and thorough rationale should be provided for all opinions.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If any of the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

